Case 3:19-cv-01934-AJB-LL Document 9 Filed 12/23/19 PageID.29 Page 1 of 2




 1 MADAR LAW CORPORATION
   Alex S. Madar, Esq. (SBN: 319745)
 2
   alex@madarlaw.net
 3 14410 Via Venezia #1404
   San Diego, CA 92129-1666
 4
   Telephone: (858) 299-5879
 5 Fax: (619) 354-7281
 6 Attorneys for Plaintiff
   JAY CANDELARIO
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11 Jay Candelario, Individually and on                  Case No. 3:19-cv-01934 AJB-LL
   Behalf of all Others Similarly Situated,
12                                                      NOTICE OF VOLUNTARY
                 Plaintiffs,                            DISMISSAL PURSUANT TO
13                                                      F.R.C.P. 41(a)(1)(A)(i)
         v.
14
   Bottom Line Solutions, Inc.,
15
   DOES 1-10,
16 ABC CORPORATIONS 1-10,
   ZYZ, LLC’s 1-10
17
                 Defendants.
18
19          Pursuant to F.R.C.P. 41(a)(1(A)(i) of the Federal Rules of Civil Procedure, plaintiff Jay
20
     Candelario, through his undersigned counsel, hereby gives notice that the above captioned is
21
     voluntarily dismissed with prejudice as to Jay Candelarion, and voluntarily dismissed without
22
     prejudice as to the putative class.
23
24
25
26
27
28
                                                                           Case No. 3:19-cv-01934 AJB-LL
                                                                    NOTICE OF VOLUNTARY DISMISSAL
Case 3:19-cv-01934-AJB-LL Document 9 Filed 12/23/19 PageID.30 Page 2 of 2




 1
 2 Dated: December 23, 2019   MADAR LAW CORPORATION
 3
                              By                   s/ Alex S. Madar
 4                                                ALEX S. MADAR
                                                 Attorneys for Plaintiff
 5                                                  Jay Candelario
                                               Email: alex@madarlaw.net
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -1-                Case No. 3:19-cv-01934 AJB-LL
                                                    NOTICE OF VOLUNATRY DISMISSAL
